DETAILED ACTION
This action is in reply to papers filed 12/17/2018. Claims 1-25 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190249147A1, Published 8/15/2019.

Claim Objections
Claim 2 is objected to because of the following informalities: On the second to the last line of the claim, the claim recites, inter alia, “…for a period of time sufficient to reprogram said non-neural cells…” This appears to be a typographical error as, while there is an earlier recitation of “non-neuronal human cells”, there is no earlier recitation of “non-neural cells”. 
Claim 6 is objected to because of the following informalities:   The claim contains an uncommon acronym (iN cells) that should be fully defined on its first occurrence in each claim, unless it has been defined in a claim upon which the claim containing the acronym depends.  
Claim 22 is objected to for containing parentheses. No patentable weight is given to the phrasing inside the parentheses as these appear to be definitions of the individual neuronal parameters recited in claim 20.  Inclusion of the parentheses and the phrasing within the .  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 recite the limitation "the non-neuronal cells" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims. Note that each of claims 3-5 have been amended to depend on claim 1 and NOT claim 2, which does recite  “non-neuronal cells”. See below. 


    PNG
    media_image1.png
    296
    993
    media_image1.png
    Greyscale


Claim 1 is copied below for Applicant’s convenience. 

    PNG
    media_image2.png
    135
    986
    media_image2.png
    Greyscale

Claim 25 is drawn to “…wherein the agent is a known neurotoxin and a candidate antagonist to the neurotoxin.” For completeness, claim 17- of which claim 25 is dependent on- recites, inter alia, “…contacting a system according to claim 17 with an agent and determining a change in at least one neuronal parameter.” At issue here is that claim 17 recites use of a single agent~ an agent. In this regard, it is unclear how- as recited in and required by claim 25- that the single agent can be both a neurotoxin and an antagonist of the neurotoxin.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Prior Art Rejection 1


Claim(s) 1, 7, 13-14 and 16-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mangan et al. (PgPub US20160116459A1, Published 4/28/2016, Filed 8/19/2015).

Regarding claim 1, Mangan et al. discloses a co-culture that provides synchronous network bursts (Pg. 11, para. 130), the coculture comprising in vitro differentiated (Pg. 6, para. 6) functional human neuronal cells and human (astrocyte) glial cells (Pg. 4, para. 38; Pg. 8, para. 73). Regarding claim 7, Mangan discloses the neuronal cells are GABAergic inhibitory neurons (Pg. 1, para. 7).  Continuing, Mangan discloses the glial cells are derived from a healthy donor (as in claim 13) or a diseased donor (as in claim 14) (Pg. 1, para. 7. Col. 2, mid-page). At Pg. 10, para. 117, Mangan discloses the neuronal cells are derived from multiple individuals (as in claim 16). Regarding claim 17, claim 18 and claim 20, Mangan discloses neuronal activity of the cultures may be detected or measured using a multi-electrode array (MEA) (Abstract).  In addition, and with regards to claim 19, Mangan discloses the monitoring device provides optical signal detection (see Fig. 13 ‘Axion Maestro MEA System’) with one or more of calcium indicators and voltage-sensitive dyes (Pg. 4, para. 38). Regarding claim 21, Mangan discloses cells seeded on an MEA are recorded for baseline activity, treated with compounds (i.e. agents), and the activity is subsequently recorded (Pg. 9, para. 78). In examples of excitability pharmacology, Mangan shows that THIP, a sleep aid and tonic inhibitor, and L-655,708, a cognitive enhancer and seizure inducer, did not alter network burst intensity, but both altered post-bursting behaviors. Indeed, Mangan discloses THIP shortened the durations of the entire burst (as in claim 22) and the post-burst rumble, and conversely, L-655,708 abolished the ‘after-quiet’ by inducing a continuous rumbling of activity (Pg. 3, para. 28).
Accordingly, Mangan anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mangan et al. (PgPub US20160116459A1, Published 4/28/2016, Filed 8/19/2015) as applied to 1, 7, 13-14 and .

Claim interpretation: In view of the 112 (b) rejection above, and in the interest of compact production, each of claims 3-5 is construed as being dependent on claim 2. The rejections below are made in view of this interpretation. 

The teachings of Mangan et al. are relied upon as detailed above. However, Mangan fails to teach (1) the in vitro differentiated functional human neuronal cells are derived by the method comprising: contacting a population of non-neuronal human cells with neuron reprogramming factors (NR), or agents to activate NR factors, wherein the NR factors are selected from the group consisting of: Neurogenin, Ascl ,NeuroD, Brn2, Brn3a, Emx, Cux2, Tbr1, Satb2, Dlx1/2/5, Nkx2.1, Nkx2.2, Lhx2/3/6/8, Sox2, Foxg1, Ctip2, Hb9, lsl1/2, Kif7, Gata2, Foxa2, Lmx1b, Ptx, FEV, Lmx1, Foxa2, Nurr1, Pitx3, and En for a period of time sufficient to reprogram said non-neuronal  cells, wherein a population of functional human neuronal cells is produced (as in claim 2); (2) the non-neuronal cells are pluripotent cells (as in claim 3); (3) the non-neural cells are somatic cells (as in claim 4); the non-neuronal cells are somatic stem cells (as in claim 5); and (5) the neuronal cells are iN cells (as in claim 6).
Before the effective filing date of the claimed invention, Wernig et al. taught a method of converting non-neuronal cells into induced neural stem cells cells (iNs) (as in claim 6), the method comprising: contacting a population of non-neuronal cells with a neuron reprogramming (NR) system comprising one or more neuron reprogramming (NR) factors, claim 2) (Pg. 7, para. 56), wherein the non-neuronal cells are pluripotent cells (as in claim 3) (Pg. 1, para. 6) somatic cells (as in claim 4) (Pg. 1, para. 7), or somatic stem cells (as in claim 5) (Pg. 11, para. 80; Abstract). 
When taken with the teachings of Mangan et al., one of ordinary skill in the art would have found it prima facie obvious to use a variety of non-neuronal cell types to derive the neuronal cells of the co-culture. The skilled artisan would have found it prima facie obvious to do so in order to determine which non-neuronal cell type produces neuronal cells that are similar in phenotype and gene expression patterns as neurons isolated from native tissue. Further, the skilled artisan would have found it prima facie obvious to use a reprogramming process to reprogram the non-neuronal cells into neuronal cells, as this would allow for the production of an unlimited supply of neuronal cells that could be used in high-throughput screening assays.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 3
Claims 8-12, 14, 15, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mangan et al. (PgPub US20160116459A1, Published 4/28/2016, Filed 8/19/2015) as applied to 1, 7, 13-14 and 16-22 above, and further in view of Conti et al. (PgPub US20140370596A1, Published 12/19/2014) and Schefller et al. (WO2006047299A2, Published 5/4/2006).
Claim interpretation: In the interest of compact prosecution, Examiner has interpreted claim 25 to be drawn to the agent being a neurotoxin. 

The teachings of Mangan et al. are relied upon as detailed above. However, Mangan fails to teach (1) the human glial cells are derived by the method comprising: isolating glial cells from primary brain tissue (as in claim 8); (2) the human glial cells are derived by the method comprising: contacting a population of non-glial cells with one or more of whole serum, single serum components, insulin, BMP-inhibitor, TGF-β inhibitor, EGF, CNTF, BMP2/4, NFIA, NFIB, SOX9, and HES for a period of time sufficient to reprogram or step-wise differentiate non-glial cells to astroglial cells (as in claim 9); (3) the non-glial cells are pluripotent cells (as in claim 10); (4) non-glial cells are somatic cells (as in claim 11); (5) the non-glial cells are neural stem cells (as in claim 12); (6) the glial cells are derived from individuals diagnosed with a disease of interest (as in claim 14); and (7) the glial cells are genetically modified to introduce or remove genetic causes of a disease phenotype (as in claim 15).
Before the effective filing date of the claimed invention, Conti et al. taught homogenous, symmetrically dividing population of adherent neural stem cells (as in claim 11 and claim 12) are obtained from embryonic stem cells (as in claim 10) or foetal or adult brain isolates (as in claim 8), using an activator of a signalling pathway downstream of a receptor of the EGF receptor family (as in claim 9), optionally in combination with an activator of a signalling pathway downstream of an FGF receptor (Abstract). Continuing, Conti teaches that using neural stem cells of the invention, they have obtained astrocytes by removing EGF and FGF and adding serum or BMP4 (Pg. 5, para. 86).  Conti adds neural stem cells can be obtained claim 14) (Pg. 5, para. 81), or alternatively, neural stem cells can be used to introduce a disease-causing genetic sequence or a putative disease-causing genetic sequence into the donor cell nucleus, wherein said diseased cells are useful for drug screening (as in claim 15) (Pg. 8, para. 147).  To this point, Conti teaches electrophysiological properties of neural stem cells in culture were investigated during in vitro differentiation by employing the whole-cell variant of the voltage patch-clamp technique, in order to know whether, following specific treatments (i.e. agents), these cells could be efficiently transformed into mature and functional neurons from an electrophysiological point of view (as in claim 20) (Pg. 14, para. 216).
However, Conti et al. fails to teach wherein the agent is a candidate therapeutic agent (as in claim 23), wherein the agent is a genetic agent (as in claim 24) or wherein the agent is a known neurotoxin (as in claim 25).
Before the effective filing date of the claimed invention, Schefller et al. taught an organotypic system for diagnosis and therapy of a neurological disorder comprising a slice section of a brain containing live cells in a culture medium (see Scheffler at claim 1). Continuing, Scheffler taches the organotypic slice culture allows for the identification of therapeutic candidate agents (as in claim 23) that reverse the neurodegeneration of the brain for treatment of neural disorders (Pg. 3, para. 11). Scheffler adds that such candidate agents include siRNA, a genetic agent, as in claim 24 (Pg. 16, para. 72). Scheffler further notes that these cultures present an easily accessible system by which to monitor the electrophysiological maturation of candidate cells within a pre-existing three dimensional neuronal environment (Pg. 93, para. 338). In a specific example, Scheffler teaches that after applying the neurotoxin 6OH -DA, as in claim 25, slices display specific degeneration in the substantia nigra, medial forebrain bundle, and striatum (Pg. 93, para. 339). Schefller adds that the organotypic slice culture assay could be combined with high through put robotic, computer, and combinatorial library screening assays (Pg. 54, para. 214).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    in vitro differentiated functional human neuronal cells and human glial cells, with the teachings of Conti et al., wherein Conti teaches a method of using a variety of non-glial cell types to derive glial cells, with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have found it prima facie obvious to do so in order to determine which non-glial cell type produces glial cells that are similar in phenotype and gene expression patterns as glial isolated from native tissue. Further, the skilled artisan would have found it prima facie obvious to contact the non-glial cells with EGF, as taught in Conti, in order to reprogram the non-glial cells into glial cells. The skilled artisan would have been motivated to do so as this would allow for an unlimited supply of glial cells that could be used in high-throughput screening assays, as outlined in Schefller et al.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632